Opinion.;— The statute in force at the time the order was made, setting apart said amount to the widow and minor grandchildren as a year’s allowance and in lieu of exempted property, provided that “the property reserved *585from forced sale by the constitution and laws of this state, or its value if there be no such property, does not form any part' of the estate of a deceased person when a constituent of the family survives.” P. D., art. 5478.
In Mayman v. Reviere, 47 Tex., 357, it was held that under the probate act of 1870 the surviving widow was entitled to an allowance in lien of a homestead and in. lieu of such exempted personal property as the husband did not leave her at the time of his-death; and that so much of the property as was necessary to make good such allowanees was not subject to administration.
If there should be any doubt as to whether the said grandchildren were or not constituents of the family, or of their right to participate in such allowances, that Mrs, Good bread was a constituent of the family, and entitled to the allowances as made, does not admit of doubt. And if she is willing to divide the allowances with the grandchildren, certainly appellants have no right to complain.
An examination of the record does not disclose any such errors as would authorize a reversal of the judgment.
Affirmed.